Citation Nr: 0721670	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as adjustment disorder with mixed emotional 
features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

First, a review of the claims file shows that additional 
medical records should be obtained.  Specifically, 
correspondence received in September 2006 shows that the 
veteran received psychiatric treatment from Dr. Reyes-
Laborde.  However, a review of the claims file shows that the 
veteran's private treatment records have not been obtained.

Second, the veteran was awarded disability benefits from the 
Social Security Administration (SSA) beginning August 2002, 
with entitlement to benefits effective April 2003, for 
schizophrenic, paranoid, and other psychotic disorders.  A 
review of the claims file shows that the SSA records have not 
been obtained.

Finally, the Board finds that a VA mental disorders 
examination is necessary.  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The service medical records include an April 1992 
enlistment examination report which is void of findings, 
complaints, symptoms, or diagnoses attributable to a 
psychiatric disability.  In August 2002, the veteran 
underwent a mental status evaluation and was diagnosed as 
having a mixed personality disorder, with narcissistic and 
borderline features.  Pre-trial confinement was recommended 
and he was found to be a danger to himself and others.

From September 2002 to October 2002, the veteran was admitted 
to Walter Reed Army Medical Center.  He provided a history of 
two suicide attempts prior to service.  The veteran also made 
two suicide attempts during service, one of which occurred 
during admission to a psychiatric ward.  Attending physicians 
at Walter Reed stated that his past emotional outbursts were 
all related to stress from the unit command and that he 
demonstrated a heavy presence of personality disorder, 
including anti-social and narcissistic traits.  The 
physicians opined that his personality disorder was the main 
reason he had difficulty coping with his unit.  Upon 
discharge from Walter Reed in October 2002, he had 
fluctuating homicidal threats and additional outpatient 
psychiatric treatment was recommended.  His condition was 
diagnosed as adjustment disorder with mixed disturbance of 
emotion and mood, and personality disorder NOS (not otherwise 
specified) with narcissistic and antisocial features.  In 
October 2002, he was discharged from service due to a 
personality disorder.

In December 2002, the veteran underwent a VA mental disorders 
examination.  He was diagnosed as having adjustment disorder 
with mixed emotional features.  The examiner opined that the 
veteran had a non-psychotic reaction during service, and 
continued to manifest anxiety and depression due to socio-
economic problems.  A January 2004 VA psychiatric note 
provides a diagnosis of depression, NOS.  The Board finds 
that a medical examination is needed to determine whether any 
current psychiatric disability is related to the veteran's 
service.  Accordingly, a remand for an etiological opinion 
and rationale, and an additional examination addressing 
whether the veteran's current psychiatric disability was 
incurred in or aggravated by service with consideration of 
the entire file including VA medical records, private 
treatment records, and SSA records, is necessary.





Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, obtain the veteran's 
treatment records from Dr. Reyes-Laborde.

2.  Obtain the SSA records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Schedule the veteran for a VA mental 
disorders examination.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with this 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

    a)  Diagnose any current psychiatric 
disability.
    
b)  Provide an opinion as to whether it 
as likely as not (50 percent or more 
probability) that the veteran's current 
psychiatric disability was incurred in 
or aggravated by service.

4.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
should to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination of failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

